         Case 18-36057 Document 245 Filed in TXSB on 12/17/18 Page 1 of 9



                             UNITED STATES BANKRUPTCY COURT
                               SOUTHERN DISTRICT OF TEXAS
                                     HOUSTON DIVISION


In Re:                                                   §             Chapter 11
                                                         §
GASTAR EXPLORATION, INC.                                 §             Case No. 18-36057 (MI)
et al.,1                                                 §
                                                         §
                 Debtors.                                §             (Jointly Administered)

             OBJECTION OF THE ACTING UNITED STATES TRUSTEE
    TO THE JOINT PREPACKAGED PLAN OF REORGANIZATION (AS MODIFIED)
            PURSUANT TO CHAPTER 11 OF THE BANKRUPTCY CODE

______________________________________________________________________________

TO THE HONORABLE MARVIN ISGUR
UNITED STATES BANKRUPTCY JUDGE:

        COMES NOW Henry G. Hobbs, Jr., the Acting United States Trustee for Region 7, by and
through the undersigned counsel, who respectfully objects to the Joint Prepackaged Plan of
Reorganization (As Modified) Pursuant to Chapter 11 of the Bankruptcy Code (the “Modified
Plan”) [Doc. No. 238], and represents as follows:

                                   I.       Preliminary Statements

        1.      The Modified Plan does not satisfy the requirements of section 1129(a) of the
Bankruptcy Code and is therefore un-confirmable. First, the Releases are not supported by
independent consideration, agreement or specific action by or for certain of the Released,
Releasing and Exculpated Parties; and Second, the Modified Plan improperly provides broad third
party releases, exculpations and injunctions, in violation of section 524(e) of the Bankruptcy Code
and applicable Fifth Circuit law.

       2.     As currently drafted, the Modified Plan does not meet the requirements of 11 U.S.C.
§ 1129. In the absence of amendments to deal with such matters as are noted below, the UST
recommends that the Court deny confirmation of the Modified Plan.




1
  The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
number, are: Gastar Exploration Inc. (1640), and Northwest Property Ventures LLC (8685). The location of the
Debtors’ service address is: 1331 Lamar Street, Suite 650, Houston, Texas 77010.


                                                         1
        Case 18-36057 Document 245 Filed in TXSB on 12/17/18 Page 2 of 9



       II. Jurisdiction, Venue & Constitutional Authority to Enter a Final Order

        3.    The Court has jurisdiction to consider this matter under 28 U.S.C. § 1334. This is
a core proceeding under 28 U.S.C. § 157(b) (2). Venue is proper in this district under 28 U.S.C.
§ 1408.

       4.     The Court has constitutional authority to enter a final order in this matter. If it is
determined that the bankruptcy judge does not have the constitutional authority to enter a final
order or judgment in this matter, the Acting United States Trustee consents to the entry of a final
order or judgment by this Court in this matter.

       5.     Henry G. Hobbs, Jr. is the duly appointed Acting United States Trustee for Region
7, Southern and Western Districts of Texas, under 28 U.S.C. § 581(a) (7).

       6.      Pursuant to 11 U.S.C. § 307, the Acting United States Trustee has standing to
appear and be heard on any issue in a case or proceeding under the Bankruptcy Code.

       7.     Pursuant to 28 U.S.C. § 586(a)(3), the Acting United States Trustee is statutorily
obligated to monitor the administration of cases commenced under the Bankruptcy Code, 11
U.S.C. § 101 et seq.

                                      III. Factual Background

       8.      On October 31, 2018 (the “Petition Date”), the Debtors filed petitions seeking relief
under chapter 11 of the Bankruptcy Code. Since the orders for relief under chapter 11 were
entered, the Debtors have operated as debtors in possession under 11 U.S.C. §§ 1107(a) and 1108.
See Doc. No. 1.

       9.     On October 31, 2018, the Court entered the Order directing joint administration of
these bankruptcy cases. See Doc. No. 18.

       10.     On December 12, 2018, the Debtors filed the Modified Plan. See Doc. Nos. 238.

        11.    The Plan includes various Debtor and third party releases, exculpations, and
injunctions. See Doc. No. 238 at 43 - 46.

       12.      A hearing on the Plan is currently set for December 20, 2018 at 1:30 p.m.




                                                 2
        Case 18-36057 Document 245 Filed in TXSB on 12/17/18 Page 3 of 9



                                    IV. Grounds for Objection

A.     The Plan fails to satisfy the Requirements for Confirmation under Sections 1129(a) (1)

       13.     Section 1129(a) of the Bankruptcy Code sets forth the requirements for confirming
a chapter 11 plan on a consensual basis, when each impaired class of claims votes to approve the
plan. Among other things, a plan must comply with the applicable provisions of the Bankruptcy
Code. 11 U.S.C. § 1129(a) (1).

       14.    The Debtors bear the burden of establishing that the Plan complies with all of the
elements of section 1129. In re Cypresswood Land Partners, I, 409 B.R. 396, 422 (Bankr. S.D.
Tex. 2009) (“The Debtor, as the proponent of the [plan], has the burden of proving that all elements
of 11 U.S.C. § 1129(a) are satisfied.”) (citing In re Internet Navigator Inc., 289 B.R. 128, 131
(Bankr. N.D. Iowa 2003)).

       15.     Under section 1129(a) of the Bankruptcy Code, debtors must carry their burden by
a preponderance of the evidence. Heartland Fed. Sav. & Loan Ass’n v. Briscoe Enters. (In re
Briscoe Enters. Ltd. II), 994 F.2d 1160, 1165 (5th Cir. 1993), cert. denied, 510 U.S. 992, 114 S.Ct.
550, 126 L.Ed.2d 451 (1993) (“[p]reponderance of the evidence is the debtor’s appropriate
standard of proof . . . under § 1129(a). . .); In re T-H New Orleans Ltd. Partnership, 116 F.3d 790,
801 (5th Cir. 1997); In re Star Ambulance Serv., LLC, 540 B.R. 251, 259 (Bankr. S.D. Tex. 2015)
(“As proponent of the Plan, the Debtor must establish by a preponderance of the evidence that
each of the confirmation requirements set forth in Bankruptcy Code § 1129 has been met.”).

        16.     Pursuant to section 1129(a) (1) of the Bankruptcy Code, a plan must comply with
all applicable provisions of the Bankruptcy Code. The Plan in this case, however, fails to satisfy
this requirement for several reasons. Specifically, (i) the Releases are not supported by
independent consideration, agreement or specific action by or for certain Released, Releasing and
Exculpated Parties, and (ii) the Plan violates the prohibition against non-debtor third party releases
under section 524(e) of the Bankruptcy Code and Fifth Circuit case law.

B.     The Releases are not supported by Consideration, Agreement or Specific Action by
       or for certain Released and Releasing Parties

       17.     The Plan contains broad Releases, Exculpations and Injunctions (the "Release
             i
Provisions”) . See Doc. No. 238 at 43-46. The Plan specifically defines Affiliates, Entity,
Exculpated Parties, Released Parties, and Releasing Parties.ii See Doc. No. 238 at 5, 9, 13 and 14.

        18.   As it applies to Releases by the Debtors, the Release Provisions essentially provide
that for good and valuable consideration, Debtors, Reorganized Debtors and their Estates will



                                                  3
        Case 18-36057 Document 245 Filed in TXSB on 12/17/18 Page 4 of 9



release and discharge the Released Parties from any and all Claims and Causes of Action.
Released Parties also includes the following parties which do not appear to be related to, active
with or connected to the Debtors, Creditors or parties in interest:

       … and (r) with respect to each of the foregoing entities in clauses (a) through (r),
       such Entity and its current and former Affiliates and subsidiaries, and such Entities’
       and their current and former Affiliates’ and subsidiaries’ current and former
       directors, managers, officers, equity holders (regardless of whether such interests
       are held directly or indirectly), affiliated investment funds or investment vehicles,
       managed accounts or funds, participants, predecessors, successors, and assigns,
       subsidiaries, and each of their respective current and former equity holders,
       officers, directors, managers, principals, members, employees, agents, advisory
       board members, financial advisors, partners, limited partners, general partners,
       attorneys, advisors, accountants, investment bankers, consultants, representatives,
       and other professionals.

See Doc. No. 238 at 13 and 14.

        19.      As it applies to Releases by Holders of Claims and Interests, the Release Provisions
essentially provide that the Releasing Parties are releasing and discharging the Released Parties
from any and all Claims and Causes of Action. Releasing Parties also includes the following
parties which do not appear to be related to, active with or connected to the Debtors, Creditors or
parties in interest:

       … and (s) with respect to each of the foregoing entities in clauses (a) through (s),
       such Entity and its current and former Affiliates and subsidiaries, and such Entities’
       and their current and former Affiliates’ and subsidiaries’ current and former
       directors, managers, officers, equity holders (regardless of whether such interests
       are held directly or indirectly), affiliated investment funds or investment vehicles,
       managed accounts or funds, participants, predecessors, successors, and assigns,
       subsidiaries, and each of their respective current and former equity holders,
       officers, directors, managers, principals, members, employees, agents, advisory
       board members, financial advisors, partners, limited partners, general partners,
       attorneys, advisors, accountants, investment bankers, consultants, representatives,
       and other professionals, each in their capacity as such collectively. Notwithstanding
       anything to the contrary in this Plan or the Confirmation Order, in no event shall
       any holder of an Interest in Gastar, in its capacity as such, be a “Releasing Party.”

See Doc. No. 238 at 14.

        20.    As it applies to Exculpated Parties, the Release Provisions essentially provide that
the Exculpated Parties have no liability for and are released and exculpated from any and all and
all Claims and Causes of Action. Exculpated Parties also includes the following parties which do
not appear to be related to, active with or connected to the Debtors, Creditors or parties in interest:



                                                  4
        Case 18-36057 Document 245 Filed in TXSB on 12/17/18 Page 5 of 9




       …and (iii) with respect to each of the foregoing, such Entity and its current and
       former Affiliates, and such Entity’s and its current and former Affiliates’ current
       and former equity holders, subsidiaries, officers, directors, managers, principals,
       members, employees, agents, financial advisors, partners, attorneys, accountants,
       investment bankers, consultants, representatives, and other professionals, each in
       their capacity as such.

See Doc. No. 238 at 9

       21.     It does not appear that the individuals, entities or parties identified in paragraphs
18, 19 or 20 have given or received anything which justifies the exculpations or releases. In
exchange for its agreement to the release, a creditor or interest holder must receive independent,
valuable consideration for there to be a valid settlement. In re Bigler LP, 442 B.R. 537, 543-5
(Bankr. S.D. Tex. 2010); see also In re Arrowmill Dev. Corp., 211 B.R. 497, 506-07 (Bankr. D.N.J.
1997).

        22.    These individuals, entities or parties have not been provided notice of the Modified
Plan, have not been given an opportunity to vote or opt out and may well not be aware they are
giving and receiving releases. Debtors need to demonstrate and establish by competent proof what
independent, valuable consideration, “good and valuable consideration” or otherwise has been
provided by or to these parties justify what is in effect a gratuitous release and exculpation. Absent
proof and evidence of same, the Modified Plan should not be confirmed.

C.     The Release Provisions are Overbroad

        23.      The Debtors must prove how the proposed third party releases, exculpations and
injunctions the Debtors propose meet the requirements set forth by Fifth Circuit case law. The
Debtors have not demonstrated in any way, nor to any degree, the appropriateness of the proposed
provisions. The Fifth Circuit Court of Appeals has held that non-consensual, non-debtor releases
and injunctions are prohibited under section 524(e) and must be struck from plans. In re Pacific
Lumber Co., 584 F.3d 229, 252-53 (5th Cir. 2009). In Pacific Lumber Co., the Fifth Circuit
evaluated a plan that released and exculpated various parties from liability relating to proposing,
implementing, and administering the plan, other than for gross negligence and willful misconduct.
It further clearly stated its view:

       In a variety of contexts, this court has held that Section 524(e) only releases the
       debtor, not co-liable third parties. See, e.g., In re Coho Resources, Inc., 345 F.3d
       338, 342 (5th Cir. 2003); Hall v. National Gypsum Co., 105 F.3d 225, 229 (5th Cir.
       1997); Matter of Edgeworth, 993 F.2d 51, 53-54 (5th Cir. 1993); Feld v. Zale
       Corporation, 62 F.3d 746 (5th Cir. 1995). These cases seem broadly to foreclose
       non-consensual non-debtor releases and permanent injunctions.



                                                  5
        Case 18-36057 Document 245 Filed in TXSB on 12/17/18 Page 6 of 9



       MRC/Marathon suggests we adopt a more lenient approach to non-debtor releases
       taken by other courts. . . Besides conflicting with Feld v. Zale Corp., these cases
       all concerned global settlements of mass claims against the debtors and co-liable
       parties. . . . In fact, the Bankruptcy Code now permits bankruptcy courts to enjoin
       third-party asbestos claims under certain circumstances, 11 U.S.C. § 524(g), which
       suggests non-debtor releases are most appropriate as a method to channel mass
       claims toward a specific pool of assets. . . . There are no allegations in this record
       that either MRC/Marathon or their or the Debtor’s officers or directors were jointly
       liable for any of [the debtors’] pre-petition debt. They are not guarantors or
       sureties, nor are they insurers. Instead, the essential function of the exculpation
       clause proposed here is to absolve the released parties from any negligent conduct
       that occurred during the course of the bankruptcy. The fresh start § 524(e) provides
       to debtors is not intended to serve this purpose.

In re Pacific Lumber Co., 584 F.3d at 252.

        24.     Additionally, the Court in Pacific Lumber specifically held that the fresh start of
section 524(e) provided to debtors is not intended to serve this purpose of releasing parties from
any negligent conduct that occurred during the course of the bankruptcy. Id. at 252-53. The Fifth
Circuit further held that only the creditors’ committee and its members, as the only disinterested
volunteers, could obtain a release under this provision, and struck the provision as to all other
parties. Id. See also In re Vitro S.A.B. de CV, 701 F.3d 1031 (5th Cir. 2012); In re Bigler LP, 442
B.R. 537 (Bankr. S.D. Tex. 2010); and In re Patriot Place, Ltd., 486 B.R. 773 (Bankr. W.D. Tex.
2013).

        25.     Section 524(e) of the Bankruptcy Code prohibits the release and permanent
injunction of claims against non-debtors in most circumstances. See 11 U.S.C. § 524(e) (“Except
as provided in subsection (a)(3) . . . discharge of a debt of the debtor does not affect the liability
of any other entity on, or the property of any other entity for, such debt.”). Coupled with the
interpretation of this code section by the Fifth Circuit, the Plan and the overly broad release,
injunction and exculpation clauses do not appear to be supported by any legal basis.

       26.     As reflected above, the Release Provision broadly operate to effectively immunize
a host of non-debtor third parties from any and all claims. Debtors must establish why these
provision are acceptable under current law.

                                   V.     Reservation of Rights

       27.     The Acting United States Trustee reserves his rights to object to other deficiencies
or amendments at the hearing on the Modified Plan. Moreover, the United States Trustee is
concerned that to the extent that amendments to the Modified Plan are filed after the objection
deadlines or before hearings, that the parties will be deprived of proper notice as required under


                                                  6
        Case 18-36057 Document 245 Filed in TXSB on 12/17/18 Page 7 of 9



Bankruptcy Rule 2002; accordingly, the Acting United States Trustee also reserves his rights to
object on the grounds that any amendments should require proper notice under the Bankruptcy
Rules with adequate time to object.

        WHEREFORE, the Acting United States Trustee respectfully requests that this Court
enter an order which denies confirmation until the Debtors cure the defects cited herein, provide
the additional information and disclosures needed and otherwise cure the objections presented
herein and for any and all further relief as may be equitable and just.

Dated: December 17, 2018                      Respectfully Submitted,

                                              HENRY G. HOBBS, JR.
                                              ACTING UNITED STATES TRUSTEE

                                              By: /s/ Stephen D. Statham
                                              Stephen D. Statham, Trial Attorney
                                              Texas Bar No. 19082500
                                              515 Rusk, Suite 3516
                                              Houston, TX 77002
                                              Telephone: (713) 718-4650 x 242
                                              Facsimile: (713) 718-4670




                                 CERTIFICATE OF SERVICE

        I hereby certify that a true and correct copy of the foregoing was served by electronic means
on all PACER participants on this 17th day of December, 2018.

                                              /s/ Stephen D. Statham
                                              Stephen D. Statham, Trial Attorney




                                                 7
            Case 18-36057 Document 245 Filed in TXSB on 12/17/18 Page 8 of 9




i
 Releases by the Debtors: Pursuant to section 1123(b) of the Bankruptcy Code, for good and valuable consideration,
the adequacy of which is hereby confirmed, on and after the Effective Date, each Released Party is, and is deemed to
be, hereby conclusively, absolutely, unconditionally, irrevocable and forever, released and discharged by the Debtors,
the Reorganized Debtors, and their Estates, in each case on behalf of themselves and their respective successors,
assigns, and representatives, and any and all other entities who may purport to assert any Cause of Action, directly or
derivatively, by, through, or because of the foregoing entities, from any and all Causes of Action, including any
derivative claims…

Releases by Holders of Claims and Interests: Except as otherwise expressly set forth in this Plan or the Confirmation
Order, on and after of the Effective Date, in exchange for good and valuable consideration, the adequacy of which is
hereby confirmed, each Releasing Party hereby releases and discharges, and is deemed to have released and
discharged, conclusively, absolutely, unconditionally, irrevocably and forever, each Debtor, Reorganized Debtor, and
Released Party from any and all Causes of Action, whether known or unknown, foreseen or unforeseen, matured or
unmatured, existing or hereafter arising, in law, equity, contract, tort, or otherwise (including any aims, asserted on
behalf of the Debtors) that such Entity would have been legally entitled to assert …

Exculpation: Except as otherwise specifically provided in the Plan, no Exculpated Party shall have or incur, and each
Exculpated Party is released and exculpated from any Cause of Action for any claim related to any act or omission in
connection with, relating to, or arising out of, the Chapter 11 Cases …

Injunction: Except as otherwise expressly provided in the Plan or for obligations issued or required to be paid pursuant
to the Plan or the Confirmation Order, all Entities who have held, hold, or may hold Claims or Interests that have been
released, discharged, or are subject to exculpation are permanently enjoined, from and after the Effective Date, from
taking any of the following actions against, as applicable, the Debtors, the Reorganized Debtors, the Exculpated
Parties, or the Released Parties:…


ii
     “Affiliate” has the meaning set forth in section 101(2) of the Bankruptcy Code.

“Entity” has the meaning set forth in section 101(15) of the Bankruptcy Code.

“Exculpated Parties” means, collectively, and in each case in its capacity as such: (i) the Debtors; (ii) any official
committees appointed in the Chapter 11 Cases and each of their respective members; and (iii) with respect to each of
the foregoing, such Entity and its current and former Affiliates, and such Entity’s and its current and former Affiliates’
current and former equity holders, subsidiaries, officers, directors, managers, principals, members, employees, agents,
financial advisors, partners, attorneys, accountants, investment bankers, consultants, representatives, and other
professionals, each in their capacity as such.

“Released Party” means each of, and in each case in its capacity as such: (a) the Debtors; (b) the Reorganized Debtors;
(c) the Consenting Parties; (d) the Term Lenders; (e) the Second Lien Noteholders; (f) the Ares Equity Holders; (g)
the Term Agent; (h) the Second Lien Trustee; (i) the DIP Lenders; (j) the DIP Agent; (k) the First Lien Exit Facility
Lenders; (l) the First Lien Exit Facility Agent; (m) the Second Lien Exit Facility Lenders; (n) the Second Lien Exit
Facility Agent; (o) the Hedge Parties; (p) Schlumberger Technology Corporation; (q) the Supporting Interest Holders;
and (r) with respect to each of the foregoing entities in clauses (a) through (r), such Entity and its current and former
Affiliates and subsidiaries, and such Entities’ and their current and former Affiliates’ and subsidiaries’ current and
former directors, managers, officers, equity holders (regardless of whether such interests are held directly or
indirectly), affiliated investment funds or investment vehicles, managed accounts or funds, participants, predecessors,
successors, and assigns, subsidiaries, and each of their respective current and former equity holders, officers, directors,
managers, principals, members, employees, agents, advisory board members, financial advisors, partners, limited
partners, general partners, attorneys, advisors, accountants, investment bankers, consultants, representatives, and other
professionals.

“Releasing Parties” means each of, and in each case in its capacity as such: (a) the Debtors; (b) the Reorganized
Debtors; (c) the Consenting Parties; (d) the Term Lenders; (e) the Second Lien Noteholders; (f) the Ares Equity



                                                            8
         Case 18-36057 Document 245 Filed in TXSB on 12/17/18 Page 9 of 9




Holders; (g) the Term Agent; (h) the Second Lien Trustee; (i) the DIP Lenders; (j) the DIP Agent; (k) the First Lien
Exit Facility Lenders; (l) the First Lien Exit Facility Agent; (m) the Second Lien Exit Facility Lenders (n) the Second
Lien Exit Facility Agent; (o) the Hedge Parties; (p) all holders of Claims; (q) Schlumberger Technology Corporation;
(r) the Supporting Interest Holders; and (s) with respect to each of the foregoing entities in clauses (a) through (s),
such Entity and its current and former Affiliates and subsidiaries, and such Entities’ and their current and former
Affiliates’ and subsidiaries’ current and former directors, managers, officers, equity holders (regardless of whether
such interests are held directly or indirectly), affiliated investment funds or investment vehicles, managed accounts or
funds, participants, predecessors, successors, and assigns, subsidiaries, and each of their respective current and former
equity holders, officers, directors, managers, principals, members, employees, agents, advisory board members,
financial advisors, partners, limited partners, general partners, attorneys, advisors, accountants, investment bankers,
consultants, representatives, and other professionals, each in their capacity as such collectively. Notwithstanding
anything to the contrary in this Plan or the Confirmation Order, in no event shall any holder of an Interest in Gastar,
in its capacity as such, be a “Releasing Party.”




                                                           9
